CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Horizon Minerals Corp (the "Company") on Form 10-Q for the period ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Yan Ming Lui, acting in the capacity as the Principal Executive Officer, and Claudio Ferrer, acting in the capacity as Principal Financial Officer, certify to the best of our knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /S/ Yan Ming Lui Yan Ming Lui Chief Executive Officer May 15, 2013 /S/ Claudio Ferrer Claudio Ferrer Chief Financial Officer May 15, 2013
